Title: To George Washington from Patrick Henry, 26 September 1785
From: Henry, Patrick
To: Washington, George



Dear sir
Richmond Sept. 26th 1785

Your Favor covering Mr Deakins’s Letter I received this Morning. As soon as Mr Massey’s Resignation was handed to me, the Appointment of Mr Neville was made & sent out to him with a Copy of the Resolution of Assembly. But for Fear they may have miscarry’d I inclose you a Copy, which I must beg you to put in a Way of being forwarded. With the highest Esteem & Regard I am dear Sir Your most obedient Servant

P. Henry

